           Case 1:19-cv-07530-LGS Document 46 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 JANICE ALLEY,                                                :
                                                              :
                                            Plaintiff,        :    19 Civ. 7530 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 LONG ISLAND RAILROAD COMPANY,                                :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by Order at Dkt. No. 43, the trial is currently scheduled to commence on

November 12, 2020, at 9:45 a.m.

         WHEREAS, by Order at Dkt. No. 45, the parties will appear for a telephonic conference

with the Court on October 8, 2020, at 10:40 a.m., to discuss options for trial.

         WHEREAS, by Standing Order dated April 20, 2020, 20-mc-197, the conduct of jury

trials was suspended due to COVID-19. It is hereby

         ORDERED that the parties are advised that jury trials will resume, and a jury trial in this

action is in line to proceed the week of November 9, 2020. The trial scheduled for November

12, 2020, at 10:00 a.m. is adjourned to November 9, 2020, at 9:45 a.m. The parties shall be

ready to proceed on 24 hours’ notice on or after November 9, 2020. It is further
          Case 1:19-cv-07530-LGS Document 46 Filed 09/08/20 Page 2 of 2




        ORDERED that the final pre-trial conference will take place telephonically on October

29, 2020, at 4:00 p.m., on the following conference call line: 888-363-4749, access code: 558-

3333. The time of the conference is approximate, but the parties shall be ready to proceed by

that time. It is further

        ORDERED that by October 1, 2020, the parties shall file a letter identifying any issues

to be discussed at the October 8 conference, or requesting that the conference be cancelled. Such

letter supersedes the requirement for a letter per the Order at Dkt. No. 45.


Dated: September 8, 2020
        New York, New York
